MONROE, C. J.
The relator, whose name appears in the title, proceeding in the district court by way of habeas- corpus, obtained judgment-awarding him the care-and custody of his minor daughter, Melba Johnson, aged about seven years; and the defendant in the 'proceeding was allowed an appeal to this court.
The present proceeding is- brought by Mr. . and Mrs. O. G. Marquart, maternal grand*91parents of the child, who allege that, prior to the judgment thus mentioned, she had been placed in the custody of the sheriff at Jennings, and during such custody was permitted by the judge to visit them and her mother at their home in Lake Arthur (12 miles from Jennings), but that since the rendition of the judgment such visits have been denied her; that she and they are much attached to each other, and the denial works a great hardship on them. They ask that she be allowed to visit them at least once a month, not exceeding two days, at times not interfering with her attendance at school in Jennings, and that she be allowed to spend the coming Christmas week with them, promising to take the best of care of her, and to return her at the expiration of each visit. They attach to their petition the written approval of the trial judge, who states that while he had jurisdiction he granted the desired privilege, and that he would do so now if he felt authorized.
Frank Johnson, original relator, answering a rule served on him herein, states that he has no objection to the granting of the request of the present relators, but that he lives in Nashville, Tenn., and contemplates coming to Louisiana to see his daughter; that he will be able to stay only a day or two at a time, and would like to have the court order the sheriff to permit him to visit her upon such occasions, since the grandparents live near at hand, and can enjoy their privilege at any time.
Both requests seem reasonable, and, we think, - should be granted.
It is therefore ordered that Isaac Fontenot, sheriff of the parish of Jefferson Davis, be ordered to allow the minor, Melba Johnson, to visit' her grandparents at their- home in Lake Arthur for two non-school days in each month, and during Christmas week, 1920, provided that the privilege so accorded to the grandparents shall not be allowed to prevent Frank Johnson, the father of the child, from visiting her when and if he comes to this state for that purpose.